Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Figures 1-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

                                                         Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 97-119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24, respectively, of U.S. Patent No. 10,708,851. Although the claims at issue are not identical, they are not patentably distinct from each other because
   Regarding claim 97, see entire claim (see claim 1 of the patent 10,708,851 at col.35, lines 30-45).

   Regarding claim 99, see entire claim (see claim 3 of the patent 10,708,851 at col.35, line 57 to col.36, line 7).
   Regarding claim 100, see entire claim (see claim 4 of the patent 10,708,851 at col.36, lines 8-14).
   Regarding claim 101, see entire claim (see claim 5 of the patent 10,708,851 at col.36, lines 15-24).
   Regarding claim 102, see entire claim (see claim 6 of the patent 10,708,851 at col.36, lines 25-30).
   Regarding claim 103, see entire claim (see claim 7 of the patent 10,708,851 at col.36, lines 31-32).
   Regarding claim 104, see entire claim (see claim 8 of the patent 10,708,851 at col.36, lines 33-41).
   Regarding claim 105, see entire claim (see claim 9 of the patent 10,708,851 at col.36, lines 42-46).
   Regarding claim 106, see entire claim (see claim 10 of the patent 10,708,851 at col.36, lines 47-49).
   Regarding claim 107, see entire claim (see claim 11 of the patent 10,708,851 at col.36, lines 50-57).

   Regarding claim 109, see entire claim (see claim 13 of the patent 10,708,851 at col.37, lines 7-15).
   Regarding claim 110, see entire claim (see claim 14 of the patent 10,708,851 at col.37, lines 16-30).
   Regarding claim 111, see entire claim (see claim 15 of the patent 10,708,851 at col.37, lines 31-35).

   Regarding claim 112, see entire claim (see claim 16 of the patent 10,708,851 at col.37, lines 36-43).
   Regarding claim 113, see entire claim (see claim 17 of the patent 10,708,851 at col.37, lines 44-51).
   Regarding claim 114, see entire claim (see claim 18 of the patent 10,708,851 at col.37, lines 52-59).
   Regarding claim 115, see entire claim (see claim 19 of the patent 10,708,851 at col.37, lines 60-64).
   Regarding claim 116, see entire claim (see claim 20 of the patent 10,708,851 at col.38, lines 1-3).
   Regarding claim 117, see entire claim (see claim 21 of the patent 10,708,851 at col.38, lines 4-22).

   Regarding claim 119, see entire claim (see claim 23 of the patent 10,708,851 at col.38, lines 28-45).
   Regarding claim 120, see entire claim (see claim 24 of the patent 10,708,851 at col.38, lines 46-63).
       Regarding claim 97, Applicant merely changes the scope of claim 1 by adding the limitations “operating in unlicensed spectrum” in line 6 to claim 97.
       Regarding claims 98-107, these claims have the same limitations as those of the patent claims 2-11, respectively.
       Regarding claim 108, Applicant merely changes the scope of claim 12 by adding the limitations “operating in unlicensed spectrum” in line 6 to claim 108.
       Regarding claims 109-118, these claims have the same limitations as those of the patent claims 13-22, respectively.
       Regarding claim 119, Applicant merely changes the scope of claim 19 by adding the limitations “operating in unlicensed spectrum” in line 6 to claim 119.
       Regarding claim 120, Applicant merely changes the scope of claim 20 by adding the limitations “operating in unlicensed spectrum” in line 6 to claim 120.
	It has been held that adding a limitation is an obvious expedient if the remaining elements perform the same function as before.  Therefore, omission of a reference element whose function is not needed would be obvious to one skilled in the art.




                                  Allowable subject matter
5.	Claims 97-120 would be allowable if rewritten or amended to overcome the DP rejection(s), set forth in this Office action.

                                 Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haim et al. (US 2013/0114505); Liu et al. (US 2012/0123859); Yerramalli et al. (US 2017/0134148) are cited , and considered pertinent to the instant specification.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465